DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant's arguments and amendments filed on 6/14/2021 have been acknowledged and entered.
Claims 1 and 7 are pending.  
Claims 1 and 7 have been amended.
No new claims have been added.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 2009/0239065 A1).
Regarding claim 7, the limitation “for coating stainless steel is considered intended use and is not afforded patentable weight”. Jennings discloses a protective glass coating for metals [0006] such as stainless steel [0026] and teaches the coating comprises a cured aqueous silicate solution [0007].  Jennings teaches the silicate solution comprises an aqueous solution of alkali metal silicate compounds that optionally contain a borate compound [0031] preferably sodium tetraborate in an amount up to about 5 wt. % [0038] and explicitly shows examples with between greater than 0 wt.% and 2 wt.% or less sodium tetraborate (Fig 11 and 12).  Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and thus teaches the silicate solution contains a mixture of sodium and 
Jennings does not explicitly teach an example wherein the composition includes sodium silicate at 20-40 wt.% and lithium silicate at 10 to 30 wt.% in combination with the between greater than 0 wt.% and 2 wt.% or less sodium tetraborate shown in  Fig 11 and 12).
However Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and further teaches the solution contains a mixture of sodium and lithium cations with a ratio of Na:Li metal ions ranging from 1:9 to 9:1, sodium represents at least 10 atomic percent of metal ions [0039], the sodium silicate silica to sodium weight ratio is preferably from 2.5 to 3.3, the lithium silicate silica to lithium weight ratio is 7.5 [0036], and the silicate :M2O ratio is preferably greater than 2.3 to about 3.6 such as 3.5 [0037].  As such if for example, 100 g sample with a Na:Li ratio of between 9:1 to 1:9 [0039] for example a weight ratio of 4.75:1 and an atomic ratio of 1.4:1 and sodium represents at least 10 atomic percent of metal ions such as for example 58.9 atomic percent, is applied to the solution of Jennings and the sodium silicate silica to sodium weight ratio is an average of from 2.5 to 3.3 (or 2.9),  the lithium silicate silica to lithium weight ratio is 7.5 [0036], and the silicate:M2O ratio is preferably greater than 2.3 to about 3.6 such as 3.5 [0037], and there is 2% sodium tetraborate in the solution (Fig 12) with the remainder water (a solvent) as is taught by Jennings, assuming a 100g solution, the amount of sodium silicate would be 20 g (20 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium silicate and a corresponding balancing wt.% of lithium silicate within the specifications of Jennings overlapping the claimed range and to optimize the percent of sodium silicate according Jennings to provide the desired haze level and crack prevention characteristics for the coating because the amount of sodium silicate is recognized as a result effective variable that provides a balance of haze and crack prevention characteristics. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the percentage of sodium silicate is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable and thus the wt. % of lithium silicate can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the percentage of sodium silicate and lithium silicate to yield an expected result.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jennings et al (US 2009/0239065 A1) in view of Conner (US 3,208,874).
Regarding claim 1, Jennings discloses a protective glass coating for metals [0006] such as stainless steel [0026] and teaches the coating comprises a cured 
Jennings does not explicitly teach an example wherein the composition includes sodium silicate at 20-40 wt.% and lithium silicate at 10 to 30 wt.% in combination with the between greater than 0 wt.% and 2 wt.% or less sodium tetraborate shown in  Fig 11 and 12).
However Jennings teaches that sodium silicate is important for the composition to prevent cracking of the coating but causes haze and further teaches the solution contains a mixture of sodium and lithium cations with a ratio of Na:Li metal ions ranging from 1:9 to 9:1, sodium represents at least 10 atomic percent of metal ions [0039], the sodium silicate silica to sodium weight ratio is preferably from 2.5 to 3.3, the lithium silicate silica to lithium weight ratio is 7.5 [0036], and the silicate :M2O ratio is preferably greater than 2.3 to about 3.6 such as 3.5 [0037]. As such, if for example, 100 g sample with a Na:Li ratio of between 9:1 to 1:9 [0039] for example a weight ratio of 4.75:1 and 2O ratio is preferably greater than 2.3 to about 3.6 such as 3.5 [0037], and there is 2% sodium tetraborate in the solution (Fig 12) with the remainder water (a solvent) as is taught by Jennings, assuming a 100g solution, the amount of sodium silicate would be 20 g (20 wt.%), the amount of lithium silicate would be 10 g (10 wt.%), resulting in a composition as claimed.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a wt. % of sodium silicate and a corresponding balancing wt.% of lithium silicate within the specifications of Jennings overlapping the claimed range and to optimize the percent of sodium silicate to provide the desired haze level and crack prevention characteristics for the coating because the amount of sodium silicate is recognized as a result effective variable that provides a balance of haze and crack prevention characteristics. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Since the percentage of sodium silicate is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable and thus the wt. % of lithium silicate can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 
Regarding the limitation of a cooking appliance, Jennings does not teach the stainless steel forming an external appearance of a cooking appliance.
However Conner teaches it is advantageous to coat stainless steel appliances with alkali-metal silicate coatings to provide protective coatings that will not detract from the luster of the stainless steel (col 2 line 58 – col 3 line 4).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a coating such as the coating taught by Jennings on an appliance such as taught by Conner to provide a coating which allows the metal surface to show through and does not affect the inherent photometric characteristics of the underlying metal. 

Response to Arguments
Applicant's arguments filed 6/14/2021 have been fully considered but they are not persuasive. Applicant argues that the office has not articulated how such a sample ratio of Na:Li would translate to the specific percent by wt. of each of the sodium silicate and lithium silicate recited in claims 1 and 7.  Applicant further argues criticality of the sodium tetraborate range arguing that the range is not obvious because there is no teaching of any values within the claimed range.  
In response to Applicants argument, as shown above, the rationale has been expanded to include a more descriptive explanation and example.  Additionally, upon 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




						/HUMERA N. SHEIKH/                                                                 Supervisory Patent Examiner, Art Unit 1784                                                                                                                                       

/E.D.I./Examiner, Art Unit 1784